Citation Nr: 0919007	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-09 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss, prior to May 17, 2005. 

2.  Entitlement to an initial rating in excess of 30 percent 
for service-connected bilateral hearing loss, on and after 
May 17, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which granted entitlement to service 
connection for bilateral hearing loss, assigning a 
noncompensable evaluation, effective from October 17, 2002.  
The Veteran appealed the initial rating assigned to BVA, and 
the case was referred to the Board for appellate review. 

Subsequently, in a June 2005 rating decision, a 30 percent 
rating was assigned, effective from May 17, 2005.  On a claim 
for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 30 percent rating is not a full grant of the 
benefits sought on appeal, and since the Veteran did not 
withdraw his claim of entitlement to a higher initial rating, 
the matter remains before the Board for appellate review.

In July 2006, the Board remanded the Veteran's claim to 
afford him a VA examination.  The Veteran was scheduled for 
such an examination in December 2006, which he attended.  The 
examination was based on a review of the claims file and a 
thorough examination of the Veteran that considered the 
pertinent rating criteria.  Therefore, the Board finds that 
this examination was adequate for rating purposes.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  Accordingly, the Board finds that its remand 
directives have been complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to May 17, 2005, the Veteran, at worst had Level II 
hearing in each ear. 

3.  On after May 17, 2005, the Veteran, at worst has VII 
hearing in the right ear and Level VI hearing in the left 
ear.


CONCLUSIONS OF LAW

1. Prior to May 17, 2005, the criteria for an initial 
compensable evaluation for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2008).

2.  On and after May 17, 2005, the criteria for an initial 
rating in excess of 30 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claim for 
service connection in January 2003 in this case, the RO sent 
the Veteran a letter, dated in December 2002, which satisfied 
the duty to notify provisions except that it did not inform 
him how a disability rating and effective date would be 
assigned should service connection be granted.  The Veteran 
was provided with notice of how VA determines disability 
ratings and effective dates in an August 2006 notice letter, 
after the RO had already granted service connection.  
Nevertheless, because the claim for service connection had 
been granted, the defect in the timing of the notice about 
how a disability rating and effective date would be 
determined was harmless error as to that claim.  Dingess, 19 
Vet. App. at 491; Goodwin, 22 Vet. App. at 137.  

In addition, by the time the August 2006 notice letter had 
been sent, the Veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a February 2004 statement of the case (SOC) and April 
2007 and March 2009 supplemental statements of the case 
(SSOCc).  These documents informed the Veteran of the 
regulations pertinent to his appeal, including the applicable 
rating criteria, advised him of the evidence that had been 
reviewed in connection with his appeal, and provided him with 
reasons for its decision.  38 U.S.C.A. § 7105(d).  The 
Veteran replied in August 2007 that he had no additional 
information or evidence to provide in support of his appeal 
of the initial disability rating.  38 U.S.C.A. § 5103A.  
Accordingly, the Board concludes that the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have 
been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records and VA treatment records dated through 
August 2006 are on file.  The Veteran has at no time referred 
to records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
In fact, as noted above, the Veteran informed the RO in April 
2007 that he had no additional information or evidence to 
provide in support of his appeal of the initial disability 
rating.  Moreover, in addition to obtaining all relevant 
medical records, VA afforded the Veteran a VA examination in 
December 2002 and in December 2006 to evaluate his hearing 
loss.  As there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  



LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VII in 38 C.F.R. § 4.85 by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  For example, if the better ear 
had a numeric designation of Level "V" and the poorer ear 
had a numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman 
numeral.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  38 C.F.R.  
§ 4.85(f).

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court held that in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  Martinak, 21 Vet. App. at 455.  The 
Court also noted, however, that even if an audiologist's 
description of the functional effects of the Veteran's 
hearing disability was somehow defective, the Veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  Id.

I.  Prior to May 17, 2005

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that prior to 
May 17, 2005, the Veteran is not entitled to an initial 
compensable evaluation for his bilateral ear hearing loss 
under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  In 
this regard, the Veteran was afforded a VA examination in 
December 2002.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
60
60
60
LEFT
20
25
55
60
60

The Veteran's average pure tone threshold was 53 decibels in 
his right ear and 50 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 90 percent in the left ear.  The 
results of the December 2002 VA examination correspond to 
Level II hearing for each ear in Table VI.  38 C.F.R. § 
4.85(b).  When those values are applied to Table VII, a 
noncompensable rating is assigned.  38 C.F.R. § 4.85.  

The Board has also considered the provision of 38 C.F.R. § 
4.86.  However, at the December 2002 VA examination, the 
Veteran did not have puretone threshold findings at each of 
the four specified frequencies (1000, 2000, 3000 and 4000 
Hertz) of 55 decibels or more.  38 C.F.R. § 4.86(a).  
Likewise, the Veteran did not have puretone threshold 
findings of 30 decibels or less at 1000 Hertz and 70 decibels 
or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  Therefore, the 
results of the December 2002 VA examination do not show that 
the Veteran is entitled to a higher rating pursuant to 
38 C.F.R. § 4.86.  

The Veteran also had a VAMC audiological evaluation conducted 
in April 2003.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
60
60
LEFT
20
20
50
60
65

The Veteran's average pure tone threshold was 54 decibels in 
his right ear and 49 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 84 percent in the left ear.  The 
results of the April 2003 VAMC audiological evaluation 
correspond to Level I hearing in the right ear and Level II 
hearing in the left ear in Table VI.  38 C.F.R. § 4.85(b).  
When those values are applied to Table VII, a noncompensable 
rating is assigned.  38 C.F.R.  
§ 4.85.  

The Board has also considered the provision of 38 C.F.R. § 
4.86.  However, at the April 2003 VAMC audiological 
evaluation, the Veteran did not have puretone threshold 
findings at each of the four specified frequencies (1000, 
2000, 3000 and 4000 Hertz) of 55 decibels or more.  38 C.F.R. 
§ 4.86(a).  Likewise, the Veteran did not have puretone 
threshold findings of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  
Therefore, the results of the April 2003 VAMC audiological 
evaluation do not show that the Veteran is entitled to a 
higher rating pursuant to 38 C.F.R. § 4.86.  


The Board notes there is a private medical record dated in 
December 2003 which offers Hertz readings in the right ear.  
While the results from this evaluation provide some of the 
relevant data required by the VA, they are incomplete for VA 
purposes in that no readings were made for the left ear and 
no speech discrimination test was performed.  Because the 
results from that examination are incomplete, the Board is 
unable to apply them in this decision, in accordance with the 
criteria of 38 C.F.R. § 4.85.  Additionally, applying 38 
C.F.R. § 4.86 to these results does not avail the Veteran, as 
he did not have puretone threshold findings at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
of 55 decibels or more, or puretone threshold findings of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Therefore, the December 2003 private record does 
not show that the Veteran is entitled to a higher rating 
pursuant to 38 C.F.R. § 4.86.  

Thus, it is apparent that prior to May 17, 2005, the assigned 
noncompensable disability evaluation for the Veteran's 
bilateral hearing loss was accurate and appropriately 
reflected his hearing loss under the provisions of 38 C.F.R. 
§§ 4.85 and 4.86.  Although the Veteran contends that his 
bilateral hearing loss was more severe, and therefore 
warrants a higher evaluation, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria from which the Board 
cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In addition, although the December 2002 VA examiner did not 
discuss the functional effects caused by the Veteran's 
hearing disability in her final report, the Veteran has not 
alleged that he was prejudiced by this.  In this regard, the 
Veteran is claiming a higher initial rating for his bilateral 
hearing loss, not that the December 2002 VA examination 
report was defective.  Martinak, 21 Vet. App. at 455 

Additionally, the record contains no evidence showing the 
Veteran was entitled to an initial compensable rating at any 
point prior to May 17, 2005.  Therefore, no staged ratings 
are appropriate.  See Fenderson, supra.

Thus, as the criteria for an initial compensable disability 
evaluation for the Veteran's service-connected bilateral 
hearing loss have not been met at any point prior to May 17, 
2005, the appeal is denied.  In essence, the preponderance of 
the evidence is against an initial compensable evaluation for 
this disorder prior to May 17, 2005.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  As such, 
entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss prior to May 17, 2005 must 
be denied.

II.  On and After May 17, 2005

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that on and 
after May 17, 2005, the Veteran is not entitled to an initial 
evaluation in excess of 30 percent for his bilateral ear 
hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 
6100.  In this regard, the Veteran underwent a VA 
audiological examination on May 17, 2005.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
65
60
65
LEFT
20
25
55
65
75

The Veteran's average pure tone threshold was 55 decibels in 
his right ear and 55 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 64 percent 
bilaterally.  The results of the May 17, 2005 VAMC 
audiological evaluation correspond to Level VI hearing for 
the right ear and Level VI hearing for the left ear in Table 
VI.  38 C.F.R. § 4.85(b).  When those values are applied to 
Table VII, a 30 percent rating is assigned.  38 C.F.R. § 
4.85.  

The Board has also considered the provision of 38 C.F.R. § 
4.86.  However, at the May 17, 2005 VAMC audiological 
evaluation, the Veteran did not have puretone threshold 
findings at each of the four specified frequencies (1000, 
2000, 3000 and 4000 Hertz) of 55 decibels or more.  38 C.F.R. 
§ 4.86(a).  Likewise, the Veteran did not have puretone 
threshold findings of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  
Therefore, based on the May 17, 2005 VAMC audiological 
evaluation, the Veteran is not entitled to a higher rating 
pursuant to 38 C.F.R. § 4.86.  

The Veteran was also afforded a VA examination in December 
2006.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
75
80
85
LEFT
60
65
70
80
85

The Veteran's average pure tone threshold was 78 decibels in 
his right ear and 75 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 95 percent 
in the right ear and 85 percent in the left ear.  The results 
of the May 17, 2005 VAMC audiological evaluation correspond 
to Level II hearing for the right ear and Level III hearing 
for the left ear in Table VI.  38 C.F.R. § 4.85(b).  When 
those values are applied to Table VII, a noncompensable 
rating is assigned.  38 C.F.R.  
§ 4.85.  

However, the Board has also considered the provision of 38 
C.F.R. § 4.86.  At the December 2006 VA examination, the 
Veteran did have puretone threshold findings at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
of 55 decibels or more.  38 C.F.R. § 4.86(a).  Thus, pursuant 
to Table VIa, the results of the December 2006 VA examination 
correspond to Level VII hearing in the right ear and Level VI 
hearing in the left ear.  38 C.F.R. § 4.86(a).  When those 
values are applied to Table VII, a 30 percent rating is 
assigned.  Therefore, based on the December 2006 VA 
examination, the Veteran is entitled to 30 percent rating, 
but no higher, pursuant to 38 C.F.R. § 4.86(a).  However, the 
Veteran did not have puretone threshold findings of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(b).  Therefore, the Veteran is 
not entitled to a higher evaluation for his service-connected 
bilateral hearing loss pursuant to 38 C.F.R. § 4.86(b).

Thus, on and after May 17, 2005, it is apparent that the 
assigned 30 percent disability evaluation for the Veteran's 
bilateral hearing loss is accurate and appropriately reflects 
his hearing loss under the provisions of 38 C.F.R. §§ 4.85 
and 4.86.  Although the Veteran contends that his bilateral 
hearing loss is more severe, and therefore warrants a higher 
evaluation, the assignment of disability evaluations for 
hearing impairment is a purely mechanical application of the 
rating criteria from which the Board cannot deviate.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, although the December 2006 VA examiner did not 
discuss the functional effects caused by the Veteran's 
hearing disability in her final report, the Veteran has not 
alleged that he was prejudiced by this.  In this regard, the 
Veteran is claiming a higher initial rating for his bilateral 
hearing loss, not that the December 2006 VA examination 
report was defective.  Martinak, 21 Vet. App. at 455 

Additionally, the record contains no evidence showing the 
Veteran was entitled to an evaluation in excess of 30 percent 
at any point on or after May 17, 2005.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.

Thus, as the criteria for an initial disability evaluation in 
excess of 30 percent for the Veteran's service-connected 
bilateral hearing loss have not been met at any point on or 
after May 17, 2005, the appeal is denied.  In essence, the 
preponderance of the evidence is against an initial 
evaluation in excess of 30 percent for this disorder on or 
after May 17, 2005.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  As such, entitlement to an 
evaluation in excess of 30 percent for service-connected 
bilateral hearing loss on and after May 17, 2005 must be 
denied.

III.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
bilateral hearing loss is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected bilateral hearing loss has caused frequent periods 
of hospitalization or marked interference with his 
employment.  In this regard, the evidence of record does not 
indicate, nor does the Veteran contend, that he had marked 
interference with employment or his daily life due solely to 
his service-connected bilateral hearing loss.  Cf. Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).  Additionally, the 
Board finds that the rating criteria to evaluate bilateral 
hearing loss reasonably describe the claimant's disability 
level and symptomatology and he has not argued to the 
contrary.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).




ORDER

Entitlement to a compensable disability rating for service- 
connected bilateral hearing loss prior to May 17, 2005 is 
denied.

Entitlement to an initial disability rating in excess of 30 
percent for service- connected bilateral hearing loss on and 
after May 17, 2005 is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


